 Case 2:18-cv-06081-JAK-SK Document 262-4 Filed 11/27/19 Page 1 of 3 Page ID #:3063




 1 JOSEPH H. HUNT                            U.S. Department of Justice
   Assistant Attorney General                Office of Immigration Litigation
 2 JEFFREY S. ROBINS                         PO Box 878, Ben Franklin Station
 3 Deputy Director                           Washington, DC 20044
   NICOLE N. MURLEY                          Nicole.Murley@usdoj.gov
 4 SARAH B. FABIAN                           Telephone: (202) 616-0473
 5 Senior Litigation Counsel                 Fax: (202) 616-4923
   LINDSAY VICK                              Attorneys for Defendants
 6 Trial Attorney
 7
 8
 9
10                      UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
11                             WESTERN DIVISION
12
   MS. J.P., MS. J.O., AND MS. R.M., on      Case No. 2:18-cv-06081-JAK (SKx)
13
   behalf of themselves and all others
14 similarly situated,                       [PROPOSED] ORDER RE:
                                             DEFENDANTS’ EX PARTE
15
                  Plaintiffs,                APPLICATION TO STAY ALL
16                                           PROCEEDINGS PENDING APPEAL;
         vs.                                 MEMORANDUM OF POINTS AND
17
                                             AUTHORITIES; SUPPORTING
18 WILLIAM P. BARR, et al.,                  DECLARATION
19                                           Hearing Date: None requested
                  Defendants.
20                                           Location: Courtroom 10B
                                             Hon. John A. Kronstadt
21
22
23
24
25
26
27
28
 Case 2:18-cv-06081-JAK-SK Document 262-4 Filed 11/27/19 Page 2 of 3 Page ID #:3064




1        Defendants’ motion to stay district court proceedings in this case, including further
2 deadlines, pending resolution of Defendants’ appeal from the Court’s November 5, 2019
3 Order that granted Plaintiffs’ motions for a preliminary injunction and class certification,
4 and denied Defendants’ motion to dismiss, is HEREBY GRANTED.
5
     IT IS SO ORDERED.
6
7 Date: ___________                             _________________________________
                                                HONORABLE JOHN A. KRONSTADT
8
                                                UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 Case 2:18-cv-06081-JAK-SK Document 262-4 Filed 11/27/19 Page 3 of 3 Page ID #:3065




 1 Presented by:
 2 JOSEPH H. HUNT
 3 Assistant Attorney General
 4
   JEFFREY S. ROBINS
 5 Deputy Director
 6
     /s/ Nicole N. Murley
 7   NICOLE N. MURLEY
 8   Department of Justice
     Civil Division
 9   Office of Immigration Litigation
10   District Court Section
     P.O. Box 868
11   Washington, DC 20044
12   Tel: (202) 616-0473
     Email: Nicole.Murley@usdoj.gov
13
14 Attorneys for Defendant
15
16
17
18
19
20
21
22
23
24
25
26
27
28
